SIMPSON, J.
The bill in this case was filed by the appellee against the appellant alleging that a certain building is unsafe and insecure, that the walls thereof' are out of plumb and the building liable to fall, and that it is dangerous to passers by on the sidewalk, etc. The prayer is that said property be declared a public-nuisance, that its use be prohibited, and it be abated. The appeal is from a decree overruling a demurrer to . the bill.
• It is settled by the decisions of our court that the courts of equity have jurisdiction to abate nuisances on the public streets, on bill filed by the municipality. - — City of Demopolis v. Webb, 87 Ala. 659, 666, 667, 6 South. 408; Reed v. Mayor & Aldermen of Birmingham, 92 Ala. 339, 344, 9 South. 161; Webb v. City of Demopolis, 96 Ala. 116, 137, 13 South. 289, 21 L. R. A. 62. The second ground of demurrer, to wit, that it does not appear that the building complained of is in the corporate limits of Birmingham, it not sustained by the record. The second section of the bill states that the lot (giving its number) it situated on Twentieth-street, between First and Second avenues; and the third section alleges that “the said Twentieth street is a public thoroughfare in the city of Birmingham.”
The allegations of the bill show that the building in question is “unsafe, the Avails out of plumb,” that it is liable to fall at any time, and it is dangerous to passersby, etc. These allegations show a nuisance of a public nature, which is a menace to the safety of the citizens.
The decree of the court is affirmed.
Tyson. O. J., and Haralson and Henson. J.T., concur.